Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-13 are allowed.  All rejections are withdrawn.  The remarks dated 1-13-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 7 and 13.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  driving assistance method for assisting a power-intensive driving maneuver of a subject vehicle which is powered by an electric motor fed by an energy store, 
wherein the driving assistance method comprises: 
predicting the power-intensive driving maneuver of the subject vehicle; 
determining whether driving maneuver criteria, which comprise at least one energy criterion and at least one traffic criterion, are satisfied for the predicted power-intensive driving maneuver, wherein determining whether the at least one energy criterion is satisfied comprises: 
determining a peak power profile required for a full execution of the predicted power-intensive driving maneuver, 
determining an available drive power of the subject vehicle, and evaluating whether the available drive power is sufficient for the peak power profile,
 wherein the at least one energy criterion is satisfied when the available drive power is sufficient for the peak power profile, and wherein 
determining whether the at least one traffic criterion is satisfied comprises: 
detecting a traffic situation, which comprises at least one: 
a traffic condition 
and/or a route topology, in the surroundings of the subject vehicle, and evaluating whether the predicted power-intensive driving maneuver can be 
fully executed in the detected traffic situation, 
wherein the traffic criterion is satisfied when the predicted driving maneuver can be fully executed in detected traffic situation; and 
displaying a result of said determining whether the driving maneuver criteria are satisfied for the predicted power-intensive driving maneuver”.   The applicant’s arguments are persuasive and the four way obvious rejection is withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668